Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims, filed on 11/13/2020, have been examined.  Claims 1-95 have been have been canceled. Claims 96 -125 are pending.

Priority

Acknowledgment is made of applicant's claim for the priority to Provisional application No. 62/940,757, filed on Nov. 26, 2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020, 12/29/2020, and 07/12/2021 have been entered and references cited within have been considered.

Drawings
The drawings filed on 11/13/2020 are accepted.

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 96-101, 106-107, 115-118, 121-122, and 124 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (USPub: 2018/0167941, hereinafter referred to as Zhang). 

Regarding claim 96, Zhang discloses a method of wireless communication at a user equipment (UE) (FIG. 13), comprising:
receiving one or more pre-grant transmissions, wherein each pre-grant transmission is associated with a beam of a plurality of beams, and wherein the plurality of beams are in a millimeter wave (mm Wave) frequency range (para. 7, lines 5-10, para. 51, lines 6-9, para. 54, lines 2-4, wherein the UE receives a pre-grant, using MIMO (i.e., a beam of a plurality of beams) in millimeter wave frequency range);
decoding the one or more pre-grant transmissions (para. 81, lines 7-9, wherein the UE decodes the transmission received from the base station);
determining whether the one or more decoded pre-grant transmissions satisfy one or more quality conditions (para. 81, lines 7-9, wherein the UE decodes the downlink transmission from the base station and transmits an acknowledgement, which indicates the downlink transmission is received successfully or not); 
transmitting one or more reference signals based on determining that the one or more decoded pre-grant transmissions satisfy the one or more quality conditions (para. 81, lines 7-11 and para. 36, lines 21-24, wherein the UE transmits an acknowledgement to indicate the decode successfully (i.e., satisfying the quality condition) and the UE transmits the reference signal on the resource assigned by the pre-grants ); 
receiving one or more grant transmissions responsive to the one or more reference signals (para. 92, lines1-2, wherein the UE receives the data grant from the base station for the transmission); and
receiving a data transmission based on the one or more grant transmissions (para. 93, lines 3-6, wherein the UE communicates with the base in response to the data grant).

Regarding claim 97, Zhang discloses everything as applied above. Zhang further discloses 
refraining from performing a channel sensing operation corresponding to the data transmission (para. 53, lines 7-10).

Regarding claim 98, Zhang discloses everything as applied above. Zhang further discloses 
wherein the UE is operating in unlicensed or shared spectrum (para. 53, lines 4-6).

Regarding claim 99, Zhang discloses everything as applied above. Zhang further discloses 
wherein the UE is operating in a frame based operation mode, wherein frames of the UE are time aligned with corresponding frames of one or more network entities, and wherein frames of the frame based operation mode have a fixed duration for the one or more network entities (para. 38, lines 5-11).

Regarding claim 100, Zhang discloses everything as applied above. Zhang further discloses 
wherein receiving the one or more pre-grant transmissions includes: receiving a first set of pre-grant transmissions from a first network entity (para. 36, lines 13-18); and 
receiving a second set of pre-grant transmissions from a second network entity (para. 36, lines 24-26).

Regarding claim 101, Zhang discloses everything as applied above. Zhang further discloses 
wherein the first set of pre-grant transmission are received via corresponding downlink beams for the first network entity (para. 36, lines 13-18).

Regarding claim 106, it is substantially the same as claim 96, except claim 106 is in an apparatus claim format. Zhang discloses the apparatus has a processor and a memory (1312 and 1316 in FIG. 13).  Because the same reasoning applies, claim 106 is rejected under the same reasoning as claim 96.

Regarding claim 107, Zhang discloses everything as applied above. Zhang further discloses 
wherein the one or more quality conditions comprise a signal-to-noise ratio (SINR) condition, a received signal reference power (RSRP) condition, an energy metric condition, or a combination thereof (para. 113, lines 9-11).

Regarding claim 115, Zhang discloses everything as applied above. Zhang further discloses 
wherein the one or more pre-grant transmissions are received from a first network entity, wherein the one or more pre-grant transmissions include downlink pre-grant transmission and uplink pre-grant transmissions, and wherein the at least one processor is further configured to:
monitor for one or more second reference signals based on the uplink pre-grant transmissions (para. 36, lines 24-26);
determine interference for each second reference signal of the one or more second reference signals (para. 37, lines 5-9); 
determine whether to transmit uplink data for each uplink pre-grant transmissions based on the interference for each second reference signal (para .36, lines 24-26 and para. 37, lines 5-9); and
transmit second data transmissions via corresponding beams based on determining that the interference satisfied a transmission condition (para. 37, lines 10-13).

Regarding claim 116, Zhang discloses everything as applied above. Zhang further discloses 
wherein the one or more second reference signal comprise downlink reference signal transmissions, and wherein the downlink reference signal transmissions include channel state information (CSI) reference signals (CSI-RS) transmissions (para. 79, lines 24-26).

Regarding claim 117, Zhang discloses 
a method of wireless communication by a network entity (FIG. 14), comprising: 
transmitting one or more pre-grant transmissions, wherein each pre-grant transmission is sent via a beam of a plurality of beams, and wherein the plurality of beams are in a millimeter wave (mm Wave) frequency range (para. 7, lines 5-10, para. 51, lines 6-9, para. 54, lines 2-4, wherein the base station transmits a pre-grant, using MIMO (i.e., a beam of a plurality of beams) in millimeter wave frequency range);
receiving one or more reference signals responsive to the one or more pre-grant transmissions (para. 36, lines 21-24, wherein the UE sends the SRS to the base station based on the resources assigned by the pre-grants);
determining interference for each reference signal of the one or more reference signals;
determining whether to transmit data for the one or more pre-grant transmissions based on the interference for each reference signal (para. 11, lines 9-16, wherein the transmitting is based on the response message of not exceeding the interference threshold);
transmitting one or more grant transmissions based on determining that the interference for a particular reference signal of the one or more reference signals satisfied a transmission condition (para. 79, lines 10-14, wherein the grant received from the downlink does not cause interference); and
transmitting a data transmission via a particular beam of the plurality of beams based on the one or more grant transmissions (para. 93, lines 3-6 and para. 51, lines 6-9, wherein the UE communicates with the base using MIMO (i.e., a beam of a plurality of beams) in response to the data grant).

Regarding claim 118, Zhang discloses everything as applied above. Zhang further discloses 
generating a beam interference value for a corresponding beam of each reference signal transmission of the one or more reference signals (para. 58);
comparing the beam interference values to a beam interference threshold (para. 11, para. 11, lines 9-13); and 
determining whether to transmit the data via the particular beam based on the corresponding beam interference value not exceeding the beam interference threshold (para. 11, lines 9-13).

Regarding claim 121, it is substantially the same as claim 117, except claim 121 is in an apparatus claim format. Zhang discloses the apparatus has a processor and a memory (1412 and 1416 in FIG. 16).  Because the same reasoning applies, claim 121 is rejected under the same reasoning as claim 117.

Regarding claim 122, Zhang discloses everything as applied above. Zhang further discloses 
wherein the apparatus is a first network entity operating in a time-division multiplexing (TDM) mode (para. 65), and wherein the at least one processor is further configured to: 
receive timing information from a second network entity indicating occupied transmission time of a particular frame (para. 66, lines 19-21); 
transmit second data during another period of time of the particular frame (para. 8, lines 7-10, wherein the base station transmits only at its access slot); and 
refrain from transmitting the second data during the occupied transmission time of the particular frame (para. 77, lines 4-12, wherein the base station would perform back off (i.e., refrain the transmission) to avoid the interference).

Regarding claim 124, Zhang discloses everything as applied above. Zhang further discloses 
refraining from performing a channel sensing operation corresponding to the data transmission (para. 53, lines 7-10).

Regarding claim 125, Zhang discloses everything as applied above. Zhang further discloses 
wherein the apparatus is a network entity operating in a frame based operation mode, wherein frames of the network entity are time aligned with corresponding frames of one or more other network entities, and wherein frames of the frame based operation mode have a fixed duration for the one or more other network entities (para. 38, lines 5-11).


Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 102 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Ventura Jaume et al. (USPub: 2017/0188205, hereinafter referred to as Ventura Jaume). 

Regarding claim 102,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose wherein the one or more pre-grant transmissions include UE identifiers (UE-IDs ), the UE-IDs configured to indicate an intended UE of the one or more pre-grant transmissions.  However, this concept is well known in the art as disclosed by Ventura Jaume. In the same field of endeavor, Ventura Jaume discloses 
wherein the one or more pre-grant transmissions include UE identifiers (UE-IDs ), the UE-IDs configured to indicate an intended UE of the one or more pre-grant transmissions (para. 85, lines 2-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ventura Jaume’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated “to indicate to the terminal device 111b to which terminal device the pre-grant was given” (para. 85, lines 6-8). 

Claim 103 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Lei et al. (USPub: 2019/0174542, hereinafter referred to as Lei). 

Regarding claim 103,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose wherein the one or more pre-grant transmissions comprise Physical Downlink Control Channel (PDCCH) transmissions.  However, this concept is well known in the art as disclosed by Lei. In the same field of endeavor, Lei discloses 
wherein the one or more pre-grant transmissions comprise Physical Downlink Control Channel (PDCCH) transmissions (para. 99, lines 7-8), and wherein each of the PDCCH transmissions include a demodulation reference signal (DMRS) (para. 125, lines 7-10 and lines 22-25).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Lei’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated “to use optimized OFDM-based waveforms with scalable numerology and transmission time interval (TTI)” (para.45, lines 1-3).

Claims 104-105 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Kim et al. (USPub: 2019/0342061, hereinafter referred to as Kim). 

Regarding claim 104,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose wherein the one or more reference signals comprise sounding reference signal (SRS) transmissions, each SRS transmission including a UE specific SRS.  However, this concept is well known in the art as disclosed by Kim. In the same field of endeavor, Kim discloses 
wherein the one or more reference signals comprise sounding reference signal (SRS) transmissions, each SRS transmission including a UE specific SRS (para. 75, lines 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated of that “uplink/downlink signals can be efficiently transmitted/received” (para. 21, lines 1-2).

Regarding claim 105,  Zhang and Kim disclose everything as applied above.  Zhang and Kim further disclose 
wherein each SRS transmission is transmitted via a corresponding uplink beam of a plurality of uplink beams (para. 75, lines 10-12 and para. 169, lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated of that “uplink/downlink signals can be efficiently transmitted/received” (para. 21, lines 1-2).

Claims 108-109 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Harada et al. (USPub: 2017/0280468, hereinafter referred to as Harada). 

Regarding claim 108,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose wherein the one or more quality conditions correspond to an interference received signal reference power (RSRP) condition, and wherein a network entity does not transmit data when an interference RSRP is greater than or equal to a threshold. However, this concept is well known in the art as disclosed by Harada. In the same field of endeavor, Harada discloses 
wherein the one or more quality conditions correspond to an interference received signal reference power (RSRP) condition, and wherein a network entity does not transmit data when an interference RSRP is greater than or equal to a threshold (para. 102, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Harada’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated “to minimize reduction of radio resource usage efficiency in an LTE/LTE-A operating system, even when the radio base station performs LBT” (para. 12).

Regarding claim 109,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose wherein the one or more quality conditions correspond to a power adjusted interference strength received signal reference power (RSRP) condition, and wherein a network entity does not transmit data when a power adjusted interference RSRP is greater than or equal to a threshold. However, this concept is well known in the art as disclosed by Harada. In the same field of endeavor, Harada discloses 
wherein the one or more quality conditions correspond to a power adjusted interference strength received signal reference power (RSRP) condition, and wherein a network entity does not transmit data when a power adjusted interference RSRP is greater than or equal to a threshold (para. 102, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Harada’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated  “to minimize reduction of radio resource usage efficiency in an LTE/LTE-A operating system, even when the radio base station performs LBT” (para. 12).

Claim 110 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Li et al. (USPub: 2019/0364518, hereinafter referred to as Li). 

Regarding claim 110,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose wherein the at least one processor is further configured to transmit current power headroom information, the current power headroom information configured to enable network interference determination. However, this concept is well known in the art as disclosed by Li. In the same field of endeavor, Li discloses
wherein the at least one processor is further configured to transmit current power headroom information, the current power headroom information configured to enable network interference determination (para. 38).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Li’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated helping “the base station learn of uplink transmit power of the terminal on the SRS-only CC, to perform corresponding uplink scheduling” (para. 8, lines 3-5)

Claims 111-112, and 114 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Vos et al. (USPub: 2015/0036476, hereinafter referred to as Vos). 

Regarding claim 111,  Zhang discloses everything as applied above.  Zhang further discloses
wherein the one or more pre-grant transmissions are received from a first network entity for a first frame, and wherein the at least one processor is further configured to:
receive one or more second pre-grant transmissions from the first network entity for a second frame (para. 36, lines 21-24);  
determine whether to transmit one or more second reference signals to the first network entity based on whether the one or more second pre-grant transmissions satisfy the one or more quality conditions  (para. 81, lines 7-11).
Although Zhang discloses everything as applied above, Zhang does not explicitly disclose to refrain from transmitting the one or more second reference signals to the first network entity based on the one or more second pre-grant transmissions failing to satisfy the one or more quality conditions. However, this concept is well known in the art as disclosed by Vos. In the same field of endeavor, Vos discloses 
to refrain from transmitting the one or more second reference signals to the first network entity based on the one or more second pre-grant transmissions failing to satisfy the one or more quality conditions (para. 29, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Vos’ method into Zhang’s invention. One of ordinary skill in the art would have been motivated “for providing improved efficiency when transmit time interval (TTI) bundling is utilized” (para. 1, lines 4-5).

Regarding claim 112,  Zhang and Vos disclose everything as applied above. Zhang and Vos further disclose 
receive one or more third pre-grant transmissions from a second network entity for the second frame (para. 36, lines 13-18);
determine whether to transmit one or more third reference signals to the second network entity based on whether the one or more third pre-grant transmissions satisfy the one or more quality conditions (para. 81, lines 7-9); and
transmit the one or more third reference signals to the second network entity based on the one or more third pre-grant transmissions satisfying the one or more quality conditions (para. 81, lines 7-11 and para. 36, lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Vos’ method into Zhang’s invention. One of ordinary skill in the art would have been motivated “for providing improved efficiency when transmit time interval (TTI) bundling is utilized” (para. 1, lines 4-5).

Regarding claim 114,  Zhang discloses everything as applied above.  Zhang further discloses
wherein the one or more pre-grant transmissions are received from a first network entity for a particular frame, and wherein the at least one processor is further configured to:
receive one or more second pre-grant transmissions from a second network entity for the particular frame (para. 36, lines 21-24);  
Although Zhang discloses everything as applied above, Zhang does not explicitly disclose to refrain from transmitting second reference signals to the second network entity based on the one or more second pre-grant transmissions failing to satisfy the one or more quality conditions. However, this concept is well known in the art as disclosed by Vos. In the same field of endeavor, Vos discloses
refrain from transmitting second reference signals to the second network entity based on the one or more second pre-grant transmissions failing to satisfy the one or more quality conditions (para. 29, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Vos’ method into Zhang’s invention. One of ordinary skill in the art would have been motivated “for providing improved efficiency when transmit time interval (TTI) bundling is utilized” (para. 1, lines 4-5).

Claim 113 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Cao et al. (USPub: 2017/0288817, hereinafter referred to as Cao). 

Regarding claim 113,  Zhang discloses everything as applied above.  Zhang further discloses
wherein the one or more pre-grant transmissions are received from a first network entity for a particular frame, and wherein the at least one processor is further configured to:
receive one or more second pre-grant transmissions from a second network entity for the particular frame (para. 36, lines 13-18);
transmit one or more second reference signals to the second network entity based on whether the one or more second pre-grant transmissions satisfy the one or more quality conditions (para. 81, lines 7-11 and para. 36, lines 21-24).
Although Zhang discloses everything as applied above, Zhang does not explicitly disclose to monitor for a second data transmission from the second network entity during the particular frame, wherein no data is received from the second network entity during the particular frame. However, this concept is well known in the art as disclosed by Cao. In the same field of endeavor, Cao discloses
to monitor for a second data transmission from the second network entity during the particular frame, wherein no data is received from the second network entity during the particular frame (para. 106, lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cao’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated “to improve the reliability of the retransmission” (para. 140, lines 3-4).

Claims 119-120 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Nyberg et al. (USPub: 2008/0254748, hereinafter referred to as Nyberg). 

Regarding claim 119,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose wherein generating the beam interference value includes multiplying a transmission power of a user equipment (UE) and a link gain between the apparatus and the UE to estimate the beam interference value. However, this concept is well known in the art as disclosed by Nyberg. In the same field of endeavor, Nyberg discloses
wherein generating the beam interference value includes multiplying a transmission power of a user equipment (UE) and a link gain between the apparatus and the UE to estimate the beam interference value (para. 41, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Nyberg’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated “of achieving a simple and reliable method for dimensioning of wireless communication networks” (para. 7, lines 2-3).
Zhang and Nyberg disclose everything as applied above. Zhang and Nyberg further disclose
wherein the transmission condition includes one or more beam interference thresholds (Zhang’s para. 37, lines 10-13).
Claims 120 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Shen (USPub: 2021/0076336, hereinafter referred to as Shen) and Nyberg.

Regarding claim 120,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose determining an adjusted transmission power based on a transmission power setting of a user equipment (UE) and power headroom information of the UE. However, this concept is well known in the art as disclosed by Shen. In the same field of endeavor, Shen discloses
determining an adjusted transmission power based on a transmission power setting of a user equipment (UE) and power headroom information of the UE (para. 25, lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Shen’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated of that “the base station acquires the power headroom of the UE accurately, so as to schedule to the UE with high efficiency” (para. 26).
Zhang and Shen disclose everything as applied above.  Zhang and Shen do not explicitly disclose multiplying the adjusted transmission power and a link gain between the apparatus and the UE to estimate the beam interference value, wherein the beam interference value is an adjusted reference signal received power (RSRP) interference value. However, this concept is well known in the art as disclosed by Nyberg. In the same field of endeavor, Nyberg discloses
multiplying the adjusted transmission power and a link gain between the apparatus and the UE to estimate the beam interference value, wherein the beam interference value is an adjusted reference signal received power (RSRP) interference value (para. 41, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Nyberg’s method into Zhang and Shen’s invention. One of ordinary skill in the art would have been motivated “of achieving a simple and reliable method for dimensioning of wireless communication networks” (para. 7, lines 2-3).

Claim 123 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang in view of Takeda et al. (USPub: 2020/0366425, hereinafter referred to as Takeda). 

Regarding claim 123,  Zhang discloses everything as applied above.  Zhang does not explicitly disclose wherein the at least one processor is further configured to: transmit frame configuration information indicating a transmission direction for each slot of one or more frames or dynamic frame configuration information indicating a transmission direction preference for each slot of a particular frame. However, this concept is well known in the art as disclosed by Takeda. In the same field of endeavor, Takeda discloses
wherein the at least one processor is further configured to: transmit frame configuration information indicating a transmission direction for each slot of one or more frames or dynamic frame configuration information indicating a transmission direction preference for each slot of a particular frame (para. 39, lines 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Takeda’s method into Zhang’s invention. One of ordinary skill in the art would have been motivated of that “communication can be appropriately performed even in a case where the transmission timing/transmission period for retransmission control information is flexibly controlled” (para. 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419